Van Wyck, J.
This action is for the recovery of damages for the wrongful taking and detention of defendants’ goods. *38The verdict was for plaintiffs, and the proof is amply sufficient to sustain a finding by the jury that the taking of the goods was unlawful, and so finding, the law says that the conversion was fixed and the cause of action accrued at the time of such taking; hence, any subsequent offer to return and refusal to receive the goods is no bar to an action for the recovery of damages for their unlawful taking. The proof that the taking-was unlawful seems complete and overwhelming, and as to the value of the goods so, taken was sufficient to justify the verdict, for the plaintiff testifying says that $385.37 was the fair and reasonable value of- these goods on the day of the unlawful taking, and that that was the price paid for them by plaintiffs, who purchased them from various merchants in this city. It was not error for the judge to charge in this case that the purchase price of an article is some evidence of its value, as plaintiffs testified that such purchase price was the fair and reasonable value. The rulings of the judge as to admission and rejection of evidence are not erroneous, and no error is found in his charge or his refusals to charge defendants’ request. The verdict for plaintiffs for the full amount claimed was righteous, and the judgment and order appealed from are affirmed, with costs.
Eewbubger, J., concurs.
Judgment and order affirmed, with costs.